


Exhibit 10.17
Summary of the Registrant's Compensatory Arrangements with Executive Officers


Name and Title                         Base Salary for 2012 (effective April 1,
2012)


Paul Sagan                           $776,250
President and CEO


J. Donald Sherman                         $459,023
Senior Vice President - Chief Financial Officer


Debra Canner                             $305,000
Senior Vice President - Human Resources


Melanie Haratunian                         $365,000
Senior Vice President and General Counsel


Robert Hughes                             $459,023
Executive Vice President - Global Sales, Services and Marketing


Tom Leighton                             $20,000
Chief Scientist




